Title: To Thomas Jefferson from James Monroe, 23 May 1801
From: Monroe, James
To: Jefferson, Thomas


               
                  Dear Sir
                  Richmond 23. May 1801.
               
               I have inclosed you the papers relative to the British Consul at Norfolk, in the affr. of the man who was sent to the Island and as reported executed, for mutiny on bd. a British ship. In a private letter sometime since I submitted to you a question respecting the mode of correspondence to be observed, between the Executive of the Genl. Govt. and a state, in wh. I gave my opinion freely. I think we are a distinct community resting on ground in some measure peculiar, at present, and that the mode of communication ought to be settled on principle. It is not more important to adjust the exterior than the interior police of our country; indeed the latter is perhaps more conducive to harmony than the former since it secures internal tranquility & promotes union. and in the light of a question of police, more than mere etiquette, I view the present one. But to me it is a matter of perfect indifference how you decide it. If you differ with me in sentiment, and think the ch: magistrates of the States shod. correspond with the heads of departments & not the President, it is very far from my wish that you shod. deviate from your opinion. Let it pass in silence. I shall be happy to receive an answer to any publick letter I write you from any head of department, or any one else authorisd by you, since provided it be not desired for me to relinquish a principle which I adopted on reflection, and acted on with yr. predecessor, with whom I had no motive to seek a correspondence, I wish no more. I have many motives personal as well as publick to support yr. admn., not one to embarrass it. I wish no answer to this or any other letter of the kind. Take what course you please, it shall produce no inconvenience publick or private. sincerely I am dear Sir your friend & servt
               
                  
                     Jas. Monroe
                  
               
            